Citation Nr: 1229447	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to June 1980.  He died in May 2001; the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of December 2001 and October 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  (Although the appellant's December 2002 notice of disagreement was directed toward the October 2002 denial, because it was filed within one year of notification of the December 2001 denial it may be considered timely with respect to both denials by the RO.)  In those decisions, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant perfected an appeal to the Board, which denied the appellant's claim in decisions dated in May 2005 and March 2010.  Both of those denials were appealed to the United States Court of Appeals for Veterans Claims (Court).  On each occasion, the parties to the appeal entered into a joint motion for remand, which motions were granted by the Court.

In the joint motion that was prepared in February 2011, the parties noted that the Board had not ensured compliance with its own remand order of June 2006.  Specifically, it was noted that responses to investigations made by the agency of original jurisdiction (AOJ) as to the Veteran's temporary duty (TDY) assignments to Southeast Asia had been either nonresponsive or unhelpful.  The Board subsequently remanded the case in July 2011 for further evidentiary development and adjudication pursuant to the instructions in the June 2006 remand.  The Board instructed the AOJ to seek to obtain further records of the Veteran's TDY assignments and then re-adjudicate the claim.  The AOJ conducted the required development and then provided the appellant with a supplemental statement of the case (SSOC) in December 2011, in which the AOJ again denied the appellant's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  During active military service, the Veteran was exposed to benzene.

2.  The Veteran died in May 2001; the cause of death was malignant lymphoma with metastases.

3.  Resolving reasonable doubt in the appellant's favor, the malignant lymphoma with metastases that caused the Veteran's death was likely related to the benzene to which the Veteran was exposed during his military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in May 2001.  According to his death certificate, the immediate cause of death was malignant lymphoma with metastases.  The appellant seeks to establish service connection for the cause of the Veteran's death.  She maintains that the Veteran's death should be service connected because he was exposed to benzene during active duty and was diagnosed with malignant lymphoma with metastases prior to his death, which, she avers, was related to his exposure to benzene while in service.

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2011).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

According to his death certificate, the Veteran died in May 2001.  The immediate cause of death was listed as malignant lymphoma with metastases.  Among other things, the appellant asserts that the Veteran's death was brought about by benzene to which the Veteran was exposed as a function of his military occupational specialty as electrical power production technician.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

The Veteran's service treatment records are entirely negative for a diagnosis of or treatment for any cancer such as non-Hodgkin's lymphoma.  However, he was noted at an October 1968 in-service medical examination to have been exposed to many chemicals, including benzene, in the course of his military duties.  A review of the private medical records from the Veteran's final hospitalization reveals that he was diagnosed with non-Hodgkin's lymphoma that was noted to be resistant to treatment in the time immediately preceding his death.  

Even though there is no direct evidence of the Veteran developing non-Hodgkin's lymphoma during service or within one year following his separation from active duty, service connection for the cause of the Veteran's death may still be warranted if the cause of his death can be linked to service, including to confirmed in-service exposure to chemicals such as benzene.  In that connection, following the Board's 2011 remand, the appellant submitted a statement from a private physician dated in July 2012, in which the physician opined that it was at least as likely as not that the Veteran's fatal lymphoma developed as a result of his in-service exposure to benzene.  In so finding, the physician stated that he had reviewed the Veteran's claims file and cited to a multitude of medical journal articles addressing benzene as a known carcinogen and risk factor for development of non-Hodgkin's lymphoma.  

In the present case, the Board finds that the evidence supports the appellant's claim for service connection for the cause of the Veteran's death.  In that connection, the Board acknowledges initially that there is no opinion of record that is unfavorable to the appellant's claim.  The July 2012 private medical opinion presents a finding that it is at least as likely as not that the Veteran's in-service exposure to benzene led to the later development of the non-Hodgkin's lymphoma that proved fatal.  In that connection, the Board notes that the July 2012 private physician had the opportunity to examine the Veteran's claims file and evaluate his medical history as well as his history of in-service exposure to benzene.  This exposure, as noted on the October 1968 report of medical examination, is conceded.  Given that the private physician arrived at his conclusion after reviewing the Veteran's medical history, including his claims file, and relying on the journal articles documenting benzene as a known carcinogen and risk factor for non-Hodgkin's lymphoma, the Board finds the private physician's opinions probative on the question of whether the Veteran's conceded in-service exposure to benzene was linked to the non-Hodgkin's lymphoma that caused his death.  Consequently, with resolution of reasonable doubt in the appellant's favor, the Board finds that a grant of service connection is warranted.

Under the circumstances, the Board is persuaded that the Veteran's in-service exposure to benzene was at least as likely as not causally related to the malignant lymphoma with metastases that led to his death.  The evidence, at a minimum, gives rise to a reasonable doubt on the question. 38 C.F.R. § 3.102 (2011).  The claim for service connection for the cause of the Veteran's death is therefore granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


